AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Texas


   DEVERY DAVIS and CLIFTON HUMPHREY,                                )
INDIVIDUALLY AND ON BEHALF OF ALL OTHERS                             )
           SIMILARLY SITUATED,                                       )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 4:20-cv-00724
                                                                     )
    FIVE OAKS ACHIEVEMENT CENTER, LLC,                               )
   WHISPERING HILLS ACHIEVEMENT CENTER,                              )
     LLC, and NORTH FORK EDUCATIONAL                                 )
                CENTER, LLC                                          )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Whispering Hills Achievement Center, LLC (a Texas Limited Liability Company who
                                           maintains a presence and corporate address in Richmond, Fort Bend County,
                                           Texas 77406)
                                           c/o Registered Agent, Deborah O. Voyles
                                           5620 FM 359 Road
                                           Richmond, Texas 77406-9606, or wherever she may be found


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Mickey L. Washington and Kimberly R. Bennett
                                           Washington & Associates, PLLC
                                           2019 Wichita Street
                                           Houston, Texas 77004
                                           Telephone No. 713.225.1838 / Facsimile No. 713.225.1866


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT
                                                                                   David J. Bradley, Clerk of Court


Date: May 20, 2020
Date:
                                                                                     s/ R.A.Limon
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                     Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:20-cv-00724

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
